Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Salter on March 8, 2022.
The application has been amended as follows: 
In reference to claims 1, 10, 19, and 20, replace the claims with amended claims below:

1. (Currently Amended) An automated content labeling system, the system comprising:
	a data processor; and 
	an automated content labeling platform, executed by the data processor, the automated content labeling platform being configured to:
	register a plurality of labelers to which annotation tasks are assigned;
	populate, by use of the data processor, a labeling queue with content data to be annotated;
	assign, by use of the data processor, annotation tasks from the labeling queue to the plurality of labelers, the annotation tasks having associated datasets representing sets of content data to be annotated by the plurality of labelers;

	provide, by use of the data processor, a segmentation tool enabling the plurality of labelers to configure a size of a segment cluster in an image of the content data, and select each segment cluster to be included in a segmentation feature with a specified object class, the object class corresponding to an object label for the segmentation feature, the segment clusters including similarly colored pixels from the image; and
	generate, by the use of the data processor, an auto consensus score corresponding to a level of conformity of a label applied to a particular item of the content data by a particular labeler of the plurality of labelers with other labels applied to the particular item of the content data by others of the plurality of labelers, the auto consensus score is displayed to the particular labeler.

10. (Currently Amended) A method comprising: 
	registering, by use of a data processor, a plurality of labelers to which annotation tasks are assigned;
	populating, by use of the data processor, a labeling queue with content data to be annotated;
	assigning, by use of the data processor, annotation tasks from the labeling queue to the plurality of labelers, the annotation tasks having associated datasets representing sets of content data to be annotated by the plurality of labelers;
	prompting each of the plurality of labelers to begin processing through the datasets and apply labels to objects identified in the content data;
	providing, by use of the data processor, a segmentation tool enabling the plurality of labelers to configure a size of a segment cluster in an image of the content data, and select each segment cluster to be included in a segmentation feature with a specified object class, the object class corresponding to an 
	generate, by the use of the data processor, an auto consensus score corresponding to a level of conformity of a label applied to a particular item of the content data by a particular labeler of the plurality of labelers with other labels applied to the particular item of the content data by others of the plurality of labelers, the auto consensus score is displayed to the particular labeler.

19. (Currently Amended) A non-transitory machine-readable storage medium embodying instructions which, when executed by a processor, cause the processor to:
 register, by use of a data processor, a plurality of labelers to which annotation tasks are assigned;
	populate, by use of the data processor, a labeling queue with content data to be annotated;
	assign, by use of the data processor, annotation tasks from the labeling queue to the plurality of labelers, the annotation tasks having associated datasets representing sets of content data to be annotated by the plurality of labelers;
	prompt each of the plurality of labelers to begin processing through the datasets and apply labels to objects identified in the content data;
	provide, by use of the data processor, a segmentation tool enabling the plurality of labelers to configure a size of a segment cluster in an image of the content data, and select each segment cluster to be included in a segmentation feature with a specified object class, the object class corresponding to an object label for the segmentation feature, the segment clusters including similarly colored pixels from the image; and
	generate, by the use of the data processor, an auto consensus score corresponding to a level of conformity of a label applied to a particular item of the content data by a particular labeler of the 

20. (Currently Amended) The non-transitory machine-readable storage medium embodying the instructions of claim 19 wherein the content data is of a type from the group consisting of: images, textual content, numerical content, audio data, chemical signatures, and organic signatures.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
	In reference to independent claim 1, 10, and 19, the claim recites registering a plurality of labelers to which annotation tasks are assigned, populating a label queue with content data to be annotated, assigning annotation tasks having associated datasets representing sets of content data to be annotated from the labeling queue to the plurality of labelers, prompting each of the labelers to begin processing through the datasets and apply labels to objects identified in the content data. The prior art to Abedin 2019/0026278 teaches registering users to annotate images and further discloses allowing users to select datasets from an interface for annotating. The reference to Abedin fails to teach utilizing a labeling queue to populate with content data to be annotated and further assigning tasks from the labeling queue to the plurality of labelers. A second reference to Shah was utilized to teach a queue for holding the content data to be annotated and for assigning tasks from the labeling queue. A third reference to Minato 2015/0043820 was added to teach a segmentation tool to configure a size of a segment cluster in an image of the content data however the references and the prior art fail to teach or suggest the combination of the limitations, when read as a whole, including the segmentation tool enabling the plurality of labelers to configure a size of a segment cluster in an image of the content data, 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178